The affirmative testimony of Stow, that plaintiff lent the 420 feet of cable for use by this digger while engaged on this contract, is not denied by Day, the engineer, although he gives an account of the transaction somewhat different. Therefore, we cannot reject the court’s finding of fact that the cable was so furnished to be afterwards left on the dock at the end of the work. It is admitted that instead of being left on the dock it was taken away after the digger had finished the work. The judgment for its value is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ.